Case 1:09-md-02036-JLK Document 4441 Entered on FLSD Docket 06/29/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                   CASE NO . 1:09-MD-02036-JLK


   IN RE: CHECKING ACCOUNT
   OVERDRAFT LITIGATION

   MDL No. 2036



   THIS DOCUMENT RELATES TO:

   Michael Dasher v. RBC Bank (USA), predecessor in interest to PNC Bank, N.A.

   S.D. Fla. Case No. 1:10-CV-22190-JLK


                ORDER RE-SETTING HEARING ON PLAINTIFFS’ AND
                CLASS COUNSEL’S MOTION FOR FINAL APPROVAL
              OF SETTLEMENT, AUTHORIZING SERVICE AWARD, AND
           GRANTING APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES

          On February 25, 2020, Plaintiffs and Class Counsel filed their Motion for Final Approval

   of Class Settlement, and Application for Service Award, Attorneys’ Fees and Expenses, and

   Incorporated Memorandum of Law, including supporting declarations to enable the Court to evaluate

   the fairness, reasonableness and adequacy of the Settlement and the application for attorneys’ fees,

   seeking Final Approval of the Settlement Agreement and Release with PNC Bank, N.A., successor

   in interest to RBC Bank (USA). (DE # 4429 - 4429-5). Two persons timely filed objections to the

   Settlement. (DE ## 4430, 4431). Plaintiffs’ and Class Counsel timely responded to those

   objections. (DE # 4440).

          On April 6, 2020, pursuant to Administrative Order 202-34, the Court continued the Final

   Approval Hearing initially scheduled for April 22, 2020 (to be reconsidered and/or reset by separate

   order). (DE # 4433). In light of the latest guidance received from health officials, the Court has

   determined that the Final Approval Hearing can be rescheduled and will be conducted via Zoom.
Case 1:09-md-02036-JLK Document 4441 Entered on FLSD Docket 06/29/2020 Page 2 of 2



          Therefore, the Court ORDERS AND ADJUDGES that the Final Approval Hearing is hereby

   reset for August 4, 2020 at 10:30 AM ET. The Final Approval Hearing will be held by

   videoconference through use of Zoom technology; no persons, including the parties, non-parties and

   counsel, will be permitted to attend in person. A court reporter will be in attendance and a transcript

   will be made of the proceeding. Interested parties will be able to join the hearing by clicking on the

   following link:

                                          Join ZoomGov Meeting
                                  https://www.zoomgov.comXXXXXXXXX

                                          Meeting ID: XXXXXXXXX
                                          Password: XXXXXXXXX

                                                  (Zoom Gov Meeting Information to be provided
                                                              by separate order)

          The Court designates Plaintiffs’ Coordinating Counsel, Robert C. Gilbert, as the person

   responsible for communicating and notifying all interested parties, including the two objectors and/or

   their respective counsel, of the new Final Approval Hearing date and time, and for providing them

   with the information required to participate in the Final Approval Hearing via Zoom.


         DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

  Building and United States Courthouse, Miami, Florida, this 29 th day of June, 2020.


                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE

        cc:
  All Counsel of Record




                                                     2
